Citation Nr: 1624795	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for a heart disability and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to February 1993.  His decorations include the Combat Infantryman Badge (CIB).

These matters come before the Board of Veterans' Appeals (Board) on appeal of   an August 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  An April 2010 Board decision denied the Veteran's petition to reopen his claim for service connection for a heart disability and the Veteran did not appeal the April 2010 Board decision or request reconsideration of that decision; the decision is final.

2.  Evidence received since the final April 2010 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a heart disability.

3.  The evidence of record indicates that the Veteran's premature ventricular and atrial contractions were incurred in service.


CONCLUSIONS OF LAW

1.  The April 2010 Board decision is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Evidence received since the final April 2010 Board decision is new and material; the criteria to reopen the claim for entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for premature ventricular and atrial contractions have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a heart disability was originally denied in an October 1993 rating decision on the basis that there was no evidence of a current heart disability.  Although the Veteran was notified of this rating decision and his appellate rights in an October 19, 1993 letter, he did not appeal.  Additionally, new and material evidence regarding these claims was not received within the appeal period.  As   such, the October 1993 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In September 2004, the Veteran filed a petition to reopen his claim for service connection for a heart disability.  The Veteran's petition to reopen was denied in a April 2010 Board decision on the basis that the Veteran had not presented any new and material evidence indicating the presence of a current heart disability which was incurred in or otherwise related to service.  Although the Veteran was notified of the Board decision, he did not appeal.  Additionally, neither the Veteran nor his representative filed a motion for reconsideration.  As such, the April 2010 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

In March 2011, the Veteran filed a petition to reopen his claim for a heart disability.  In an August 2011 rating decision, the AOJ denied the Veteran's petition to reopen finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in April 2010 includes additional lay statements, private treatment records, VA treatment records, a June 2014 VA heart examination report, and the Veteran's testimony at his April 2016 hearing.  All the evidence is new, in that it was not previously of record at the time of the April 2010 Board decision.  Furthermore, the medical evidence and lay statements are material because they indicate that the Veteran is currently diagnosed with premature ventricular and atrial contractions and addresses whether the disability was incurred in or otherwise related to the Veteran's military service.  Accordingly, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a heart disability is reopened.




Service Connection Premature Ventricular and Atrial Contractions

The Veteran seeks service connection for premature ventricular contractions that he reports experiencing during and since his military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The June 2014 VA heart conditions examination report, as well as VA and private treatment records indicate that the Veteran is diagnosed with premature ventricular and atrial contractions.  Accordingly, the first element for establishing service connection is met.

The Veteran' service treatment records indicate that he reported heart palpations during multiple periodic health assessments and sought treatment for his palpations on numerous occasions.  A November 27, 1978 clinical record noted that the Veteran was suspected to have premature heart beats and palpations.  Additionally, the Veteran's January 20, 1993 report of medical examination at separation indicated that the Veteran had regular first and second heart sounds, did not have third and fourth heart beat sounds, and had a murmur and gallop.  A June 21, 1993 electrocardiogram (EKG or ECG) indicated that the Veteran had sinus rhythm with occasional premature ventricular and supraventricular complexes.  Accordingly, the second element for establishing service connection is met. 

In a June 2014 VA heart conditions examination report, the examiner noted that while the Veteran had previously been diagnosed with premature ventricular and atrial beats there was no evidence of premature atrial contraction or premature ventricular contractions since 2005 and that an ECG conducted in conjunction with the examination did not reveal the presence of premature atrial or ventricular contractions.  On that basis, the examiner opined that the condition was less likely than not related to service.  

The Board notes that the examiner's negative opinion was based on at least a partially inaccurate factual premise; namely, the absence of evidence of a current diagnoses subsequent to 2005.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").  Contrary to the examiner's findings, a January 2, 2007 VA treatment record indicated that the Veteran reported irregular heart rate for more than forty years.  The VA physician noted that prior testing had revealed premature atrial contraction and advised the Veteran to take prescription Metoprolol to manage his symptoms.  Additionally, a May 8, 2014 treatment record from Dr. S. B. indicated that upon examination the Veteran was assessed with an irregular heart rhythm.  

While the diagnosis of a heart disability is generally a matter not capable of lay observation, heart palpations are capable of lay observation.  Accordingly, the Veteran is competent to report that he experienced intermittent heart palpations  during and since service.  Moreover, the Board finds that the Veteran's assertions, specifically that his heart palpations began during service and continued thereafter, have been consistent throughout the pendency of the appeal, and as such they are accepted as credible.  

As the Veteran has reported ongoing heart palpations during and since service,    and medical professionals have diagnosed his palpations as premature atrial or ventricular contractions, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current premature ventricular and atrial contractions were incurred in service.  Accordingly, after resolving all doubt in his favor, the Board finds that the Veteran's premature ventricular and atrial contractions were incurred during service; therefore, service connection is warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart disability is reopened.

Entitlement to service connection for premature ventricular and atrial contractions is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


